Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 16, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as an assistant teacher at a child care center until she was discharged for neglecting and abusing several of the three-year-old children in her care. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she lost her employment due to misconduct. We affirm. The record includes the testimony of three of claimant’s fellow workers, each of whom testified to having witnessed numerous incidents during which claimant had abused children both physically and verbally. While claimant denies that these incidents took place, this merely raised an issue of credibility for resolution by the Board (see, Matter of Thompson [Hudacs], 210 AD2d 614, 615). We conclude that substantial evidence supports the Board’s decision (see, Matter of Beykirch [Roberts], 125 AD2d 857, 858, lv denied 73 NY2d 704).
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.